 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeijer Wholesale, Inc. and Randall R. Metzger. Case7-CA- 13934November 20, 1978DECISION AND ORDERBY MEMBERS PENELLO. MURPHY. AND TRUESDALEOn May 16, 1978, Administrative Law Judge Rob-ert G. Romano issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEROBERT G. ROMANO. Administrative Law Judge: Thiscase was heard before me at Lansing, Michigan, on Sep-tember 19, 1977. The charge in this matter was filed onMarch 31, 1977, by Randall R. Metzger, an individual.Complaint issued on May 16, 1977.' The primary issues fordetermination raised by complaint (as amended at hearing)are whether Charging Party engaged in concerted protect-ed activities for employees' mutual aid and protection inregard to certain claims made of unsafe conditions existingin working conditions of Meijer Wholesale, Inc.'s Lansing,Michigan, place of business, including the filing of com-plaints thereon with the Michigan Department of Labor,Bureau of Safety and Regulations; and whether the Re-spondent Employer, as alleged, unlawfully suspended theCharging Party for 2-1/2 days because of such concertedactivity, in violation of Section 8(a)(l) of the National La-bor Relations Act, as amended.I All dates are in 1976 unless otherwise stated.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Companyon or about October 24, 1977, 1 make the following:FINDINGS OF FACTI. JURISDICTIONThe Company is a Michigan corporation and is engagedin the business of wholesale grocery and related products.Respondent operates a central distribution center facilityat S. Creyts, Lansing, Michigan, from which it servicessome 26 retail stores. The distribution center is the onlyfacility involved in this proceeding. In the conduct of itswholesale operation, Respondent annually receives goodsand materials valued in excess of $50,000 directly frompoints located outside the State of Michigan. The Compa-ny admits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.11 ALLEGED UNFAIR LABOR PRACTICESA. Respondent's OperationsRespondent operates a large warehouse and distributioncenter in Lansing, Michigan, from which it supplies gro-cery and related products to some 26 retail stores in theState of Michigan. In this basic warehousing and supplyoperation Respondent utilizes and S. I. Order-matic ma-chine, which is a very large automated machine, some threestories high, several hundred feet long and 50 to 60 feetwide. The Order-matic is kept supplied with cases of vari-ous products and has the capacity, upon computer or otherappropriate signal, to drop products from its reserve areasonto a track in accordance with a specific store order. Theordered products then travel on the track to an end point,where collected product items for the particular store arethen put on a cart and transported to a dock area for load-ing on a semitrailer for subsequent delivery to the specificstore. Bulky items are not handled by the Order-matic, butrather are selected directly and hauled to the specifiedloading areas, usually by a selector.The warehouse itself is understandably considerablylarger than the Order-matic and houses numerous sectionscomposed of metal framed slots or bins in which the vari-ous goods are selectively stored in reserve. The sections aregenerally arranged around the Order-matic. In the binsmerchanidse may be stored as high as 25 to 30 feet in theair. Additional reserves of more bulky items, e.g., paperstock, are stored in peripheral warehouse areas. Respon-dent operates two shifts. The first shift is primarily respon-sible for receipt and warhousing of incoming products inthe designated sections. The second shift, which beginswork 4 p.m. and normally ends at 12:30 a.m., is primarilyinvolved in the order-filling process.Respondent divides its order-filling operation with re-spect to the Order-matic into four quadrants which arenumbered "quad" 1-4, respectively. They also apparentlysurround the machine. In any event, each quad has a work382 MEIJER WHOLESALE, INC.force composed of two quad hi-lo (forklift) drivers and twoemployees classified as replenishers. On the basis of a com-puter printout, the two quad hi-lo drivers, generally on analternating basis, bring products from the reserve bins tothe Order-matic area, where the two replenishers continu-ously feed the product into the Order-matic's reserve areas.Unless the product is timely selected and delivered by thequad hi-lo operators, the work of the Order-matic replen-ishers, the efficiency of the Order-matic (due to shortages),and the resulting final loading and delivery are all adverse-ly affected.As previously noted, Respondent's order-filling opera-tion also includes a direct selection process for bulky items.Here, a selector works also from a computerized printoutof bulky items ordered by specific store. The selector regu-larly moves directly into wide aisles which separate the re-serve stock sections; selects the ordered product from theappropriate bin; and places it on a cart drawn behind theselector. In that connection, the selector drives a machine,called an "ox," which he uses to haul as many as three orfour such carts at a time. The selector eventually deliversthe carts directly to the dock area for loading and shipmentto the specific store.Various paper stock items are not only kept in the binsbut, due to their casing bulk, are also kept in the peripheralstorage areas. One hi-lo operator, herein designated as thepaper hi-lo operator, is responsible for keeping the assignedpaper stock bins adequately filled with paper product itemsto handle the selective process by the selectors. If the prod-uct is not in the bin at the time the selector arrives forproduct selection, the selector is relieved of responsibilityfor that item upon showing the item as being "out" at cer-tain designated section locations. It then becomes the re-sponsibility of the paper hi-lo operator to not only refill the"out" but to also take the given store's order of that prod-uct directly to specific shipping area, if the paper hi-lo op-erator can not catch up with that store's selector in theinterim. At the end of the shift the paper bin sections areapparently usually depleted. Normally the first shift in re-ceiving and storing merchandise will make effort to fill thepaper stock bins so that the paper operator will not startout behind.2Additional second shift assistance may be giv-en to the paper hi-lo operator. When such assistance is tobe provided, it is usually done at the start of the secondshift, though it also may be occasionally at the end of theshift. It was apparently not unusual for the paper hi-looperator to have such assistance or for employees generallyto work overtime in a preholiday period. However, the as-sistance of one additional hi-lo operator provided to thehi-lo operator had been previously sufficient.2 The quantity of paper product casings per skid is disproportionate toalmost everything else. Thus, there are only 12 15 cases of paper productper skid, as compared generally with apparently anywhere from 65 to 140cases of other product per skid. However, there are some other bulky itemsthat must be similarly handled, e.g., cereal, with 15-20 casings per skid.B. The Evidence Pertaining to Charging Party's SafetyComplaints1. Charging Party's employment historyRandall Metzger was employed by Respondent as a hi-lo (forklift) operator from initial hire in 1973 until May1977, when he quit to accept another job. In March-Apnl,Metzger was assigned and worked as a "quad-4 hi-lo" op-erator. During this period Metzger had occasion to becomeaware of a certain Michigan safety regulation according towhich it was Metzger's understanding that a hi-lo shouldnot be moved until the machine's lifting forks were low-ered. While the relationship of a certain accident thatMetzger had about that time is not precisely shown as re-lated to Metzger's interest in MIOSHA at that time, therecord does reveal that on March 22, Metzger had beeninvolved in an accident that resulted in an eye and neckinjury.3Metzger relates that upon learning of the MIOSHA reg-ulation applicable to forklifts, he began to follow the pro-cedure of not moving his hi-lo with forks raised in the air.At the time, Metzger was working in quad-4. Metzger'sproduction, as compared with other quad hi-lo operators,immediately dropped. Metzger's supervisors had subse-quent occasions to bring to Metzger's attention that hisproduction had dropped, additionally notifying Metzgerthat his co-workers were beginning to complain that hisdecreased production was adversely affecting their work aswell. Metzger admits that Supervisor Ron Byam, ShiftManager Peter Grandy, and Grocery Manager Ray Beckerhad each had occasion to speak to him about his produc-tivity and that he had discussions with coworkers about hisproductivity.4I further note and credit the testimony ofPeter Grandy, second shift manager and an admitted sup-ervisor, who also testified that after Metzger's (and quad4's) productivity dropped, he had thereafter moved Metz-ger to quad-3 to find out if the lowered productivity wasattributable in some measure to other quad-4 personnel.Grandy then observed that in the 3-4 weeks that Metzgerthereafter worked in quad-3, that quad-3 then developed aproduction problem that it did not have before Metzger'stransfer. As a consequence of his lower productivity, Metz-ger was then transferred to the paper section.Metzger testified that other hi-lo operators did not at thisIn taking a skid of glass product from a bin, a case of glass productbecame dislodged and fell. hitting the front of his fork and then the floor.scattering glass fragments in the process. Metzger had similarly had previ-ous instances of getting foreign substances in his eyes On this latter occa-sion. Supervisor Jackson, who had assigned safety responsibilities, in viewof Metzger's history, recommended but did not require that Metzger regu-larly use safety glasses. Safety glasses were not individually supplied toMetzger. nor did he ask for same.Metzger explained that the way forklifts had previously been operatedby all operators was that the operator would be lifting his forks while on theway to get the product and, in doing so, would cross aisles and go aroundcorners (at least some of which were blind) with the forks raised in the air;and similarly after obtaining the desired product. that the operator wouldback around and immediately move forward up to full speed of 20 miles anhour while lowering the forks with the merchandise. In contrast, to remainstationary while raising and lowering the forks involved considerable timeover an entire shift. Thus, admittedly. the new procedure he instituted di-rectly affected the amount of his production, due to time he spent in await-ing completion of the hydraulic (up-and-down) operation383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime or at any time later express or share any interest in hissafety concerns. Metzger also testified, and I credit him inthis respect, that prior to filing any safety complaint withMIOSHA he had initially discussed both his safety con-cerns and his supervisor's criticisms about his resultingdrop in productivity with his union steward, Darrel Pierce.However, Metzger followed Pierce's recommendation thata grievance not be filed on the matter under the contract sbecause of the steward's expressed belief that the grievancewould be one that they could not expect to win.6Nonethe-less, I do note and credit Metzger's uncontradicted testi-mony that during this period he had raised with certain(then) immediate supervisors (Ron Byam and DonO'Hara) his own concern and view that certain aspects ofRespondent's existing hi-lo operational methods were un-safe for employees generally. According to Metzger, noth-ing came of his expression of such safety concerns when hehad initially registered them with his immediate supervis-ors.2. Metzgei's safety complaintsa. Metzger'sfirst safety complaint; Respondent's citationOn April 30, Metzger filed an initial safety complaintwith the appropriate agency of the State of Michigan whichhandles occupational safety and health regulations for thatState, herein MIOSHA. Metzger essentially complainedthat a safety hazard existed in Respondent's second shifthi-lo operations; and, as initially filed, his claim was thatthe second shift hi-lo operators were being forced to drivewith their forks 3 feet to 25 feet in the air in order toincrease their speed of production and were being requiredto raise and lower their forks while in motion. His com-plaint further related that much of the merchandise thatwas handled was stored considerably above the ground;that there were many blind corners; and that 50-60 em-ployees were "exposed to or threatened" by this allegedhazard. In the complaint, Metzger specifically requestedthat his name not be divulged to the Employer. As noted,Metzger conceded that none of his fellow hi-lo operatorshad expressed such a concern to him at the time of this filingor similarly had joined with him in regard to any of hiscomplaints that he subsequently registered with MIOSHA.However, I note as significant that, in addition to Metzgersigning his April 30 complaint, steward Daryl Pierce did soalso. Metzger testified, and I further note that his testimonyin this respect is uncontradicted. and thus also credited, that5Respondent (apparently along with its affiliated or parent corporation)has a contract with Consolidated Independent Union, Local 951 covering,inter alia, certain distribution center warehouse employees. The current con-tract is effective August I. 1975. with duration through July 1, 1978, andthereafter, unless sooner terminated or modified in a prescribed manner.The contract has in the intenm been amended with regard to wages andcertain other provisions not material to issues herein,6 The contract provides only generally for mutual cooperation of the par-ties in regard to safety. Thus, art. 14: Union cooperation, sec. 14.2 providesas follows: "The Employer and the Union agree to cooperate in maintainingand improving safe working conditions and practices, in improving thecleanliness and good housekeeping of the stores, and in caring for equipmentand machinery."union steward Pierce had offered to also sign the two subse-quent complaints filed with MIOSHA, but that Metzger didnot elect to have the steward do so, as Metzger felt it unneces-sary to do so to effect a full MIOSHA investigation.7An investigation of Metzger's April 30 complaint on thesecond shift hi-lo operations was in due course made byMIOSHA; and as a result, a MIOSHA citation issuedagainst Respondent on May 28. However, the citation didnot run to the manner of the operation of the forklifts onsecond shift as complained about by Metzger but rather toEmployer's alleged "improper licensing of powered indus-trial vehicles" under MIOSHA regulations. This was not amatter specifically raised by Metzger in his initial com-plaint or even discussed with his supervisors at that time.Metzger initially testified that there was no change there-after in Respondent's hi-lo operations. However on cross-examination, Metzger at least somewhat refined his initialtestimony in that respect in acknowledging his awarenessthat the MIOSHA investigator had also issued a reportedopinion-ruling to the Employer in regard to the secondshift operation of the hi-los, which was to the effect that ahi-lo driver could lift and lower his forks while in motion,so long as there was no one else in the aisle and the hi-looperator, while doing so, did not cross aisles or enter cross-ways in which other employees might be working or travel-ing. I also note and credit Metzger's uncontradicted testi-mony that, at a subsequent management meeting with thehi-lo drivers, and indeed at his request, Grocery ManagerRay Becker had mentioned the MIOSHA investigator'sopinion-ruling to the other hi-lo operators. Thus, Metzgerspecifically testified, and I credit him, that Becker told thehi-lo drivers on that occasion that he himself had observedthe hi-lo drivers in operating their forklifts cross aislewaysand come around (presumably blind) corners with theirforks in the air and that he did not want to see any more ofit. Metzger also clarified his testimony at least to the extentof acknowledging that there had been some visible im-provement in the hi-lo operations on second shift afterBecker's talk.8According to Metzger, the improvementlasted for only a few weeks and then the same claimedunsafe hi-lo procedures started up all over again. However,in this respect there was significant and persuasive conflict-ing testimony of other hi-lo operators to the effect thatsubstantial and continuing effort was made by individualdrivers to abide by that MIOSHA ruling andmanagement's instructions thereon. I find such was credi-ble testimony. I am thus not persuaded by Metzger's gener-alized and otherwise uncorroborated testimony to the con-trary and thus do not credit Metzger to the extentinconsistent therewith.b. Metzger's second safety complaint; Respondent's secondcitationOn July 21, Metzger was involved in still another acci-dent in the act of changing a 48-volt battery. The batteryapparently had a chipped terminal and shorted out. In at-tempting to change the battery in accordance with aDaryl Pierce. then steward, did not testify.Becker did not testifY.384 MEIJER WHOLESALE, INC.supervisor's instruction, Metzger was injured and hospital-ized for an undisclosed period. The record does reveal thatMetzger did not return to work for over 90 days, returningon October 25. In the interim, on July 28, Metzger filed asecond complaint with MIOSHA, again not authorizingthat agency to divulge his name. Although Metzger's sec-ond complaint covered several matters, it specifically al-leged that employees had been required to change a 48-voltbattery without training. The complaint also alleged thatthe improper licensing of second-shift hi-lo operators andorder pickers had continued, viz, without any testing, andalso asserted that hard hats and safety glasses were rarelyused. Metzger's second complaint was investigated byMIOSHA on August 18; and a second citation against Re-spondent issued on August 25, alleging, inter alia, as a re-peat rule violation, that Employer had failed to provide"certification of eye examination," in regard to valid oper-ator permits, and failed to provide and enforce use of "suit-able certified eye protection" in the "maintenance service"and "battery changing and charging" area. Both citeditems were assigned by MIOSHA an abatement (remedy)date of "10-4-76."c. Respondent's concurrent expressions of concern about theextent of Metzger's absenteeismThomas Mazurek became Respondent's Lansing unitmanager on July 9. Following Metzger's July 21 accident,Mazurek had occasion to review Metzger's file, noted hisoverall record of absenteeism, and also became awarethrough discussions with Metzger's supervisors (PeterGrandy and Ray Becker) that they had also had to talk toMetzger about his job performance. Prior to Metzger's re-turn to work, Respondent provided Metzger with an exten-sive 2-day medical (including neurological) examinationfrom which it was determined that there was nothing phys-ically wrong with Metzger and that he could return towork. As noted, Metzger thereafter returned to work onOctober 25. According to Mazurek, he held an initial meet-ing on October 26 with Metzger concerning Metzger's ex-cessive absenteeism and to ensure that Metzger did under-stand he had to be a full-time employee for Employer.Metzger did not subsequently deny that this conversationhad occurred. Despite some confusion in the recordthereon, I credit Mazurek in that respect.Following his return to work on October 25, Metzgeralso had a conversation with Grocery Manager Ray Beck-er, in which he again raised with Becker his concern overthe second shift forklift operations. According to Metzger,on this occasion he told Becker that he did not feel heshould have to go outside the Company with such prob-lems, adding that he had done so in the past and hoped hewould not have to do so in the future. Accordin$ to Metz-ger, Becker replied that he would take care of it. As Beck-er did not testify, Metzger's testimony in that respect is alsouncontradicted and I credit it.'Although the timing thereof is not completelys clear. hi -lo operaltor tier-man McElwee testified that his immediate supervisor notified him not todrive with forks up because Metzger had complained about it. and thatthereafter he did not do so. It is established that this conversation hadoccurred before Metzger's suspension of November 22. discussed infr)Between Metzger's return in late October and November17 (some 3 weeks), Metzger missed I day of work eachweek. Metzger recalled that it was in early November thathe had a meeting with several representatives of manage-ment about his absenteeism. Metzger recalled that in atten-dance were Chuck Soderberg (Respondent's safety direc-tor), and Tom Mazurek, unit manager. Also present wereemployee relations and personnel supervisors, Bob Fordand Jim Tietsma. According to Metzger, management onthis occasion discussed the number of days that Metzgerhad missed as a result of his on-the-job injuries and dis-cussed resulting overall costs to the Company. Manage-ment expressed a concern to Metzger that something waswrong. Thus, it was explained to Metzger that he had beenrated with other employees over the past year or two, andhe had more injuries and had missed more days than any-one else, which Metzger did not deny. Management toldMetzger that they wanted to know if there was a problemand, if so, what it might be. At the end of the discussionMetzger was given the rest of the evening and 2 additionaldays off, with pay. Management requested that during thistime Metzger think about what they had discussed. Metz-ger recalled that Soderberg, toward the end of this meeting,told Metzger (in the presence of the other managementrepresentatives) that Metzger's number one considerationshould be to think safety. On the basis of the parties' stipu-lations in that respect, I find such meeting was held onNovember 17 and that Metzger was subsequently on anauthorized leave of absence with pay on November 18 and19 (Thursday and Friday).t°As noted, Manager Mazurek testified that he had aninitial meeting with Metzger on October 26, with a primarypurpose to discuss Metzger's missing too many days. WhenMetzger was observed to be absent I day in each weekfollowing that meeting, Mazurek confirmed that he hadarranged a second meeting with Metzger, November 17,supra, which, according to Mazurek, included the presenceof the union steward, Pierce. During his initial discussionwith Metzger, Mazurek recalled that Metzger had ap-peared aloof. Mazurek testified credibly that, at one point,Mazurek himself became excited and had specificallyasked Metzger whether, if the building were to fall over,Metzger would really care; and that Metzger had on thatoccasion replied to him he could care less.' Mazurek testi-fied (and I find such occurred in the November 17 meet-ing) that he explained clearly to Metzger that, even ac-knowledging that most of his absenteeism had related towork injuries, employees had in fact been terminated forexcessive absenteeism before, due to whatever reason, andthat Metzger should sit down and seriously think about it,because the Employer had.'21m In evaluating the testimony of Mazurek. I have noted some inconsisten-cv therewith. In resolving such. I have given weight in such areas to thetestimonv of Metzger and the stipulations of the parties.Although Metzger did not recall making this remark. Mazurek's testi-mon? was with a conviction that persuades me to its occurrence I havecredit Mazurek in this respect.2 Although Mazurek was unsure whether he so advised Metzger in hisfirst or second conversation. I am persuaded such warning was probablygiven In the meeting of Nosember 17 Such a warning would appear a likely('Cntinued385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDd. Metzgers followup on Respondent's second citationMetzger filed a followup charge with MIOSHA on whathe initially viewed was an apparent continued failure onthe part of Respondent to provide eye examinations as re-quired by MIOSHA's second citation against Respondent.The precise date of such filing is unclear. A copy of thefollowup charge filed with MIOSHA is in evidence. Metz-ger apparently did not date the original and there is someconfusion in the record as to when exactly the followupcharge was filed. 3Subsequent to filing the followupcharge, Metzger learned from a MIOSHA supervisor withwhom he had earlier discussed the propriety of filing sucha followup charge, that their prior conversation had in-volved error, in that the MIOSHA representative, in theinterim, had learned that the Employer had previously ob-tained an extension to obtain certain eye testing equipmentto comply with the second citation's requirements. In con-nection with the latter, Metzger also testified, without con-tradiction, that one day in the breakroom area he and twoor three other employees were viewing the bill of salewhich accompanied the visual testing device which had ar-rived and which the Company had purchased in order togive the test. Metzger recalled that he was with several em-ployees who were joking about it at the time. According toMetzger, on this occasion Mazurek approached them andalso "very jokingly" stated that the Company had beengiven an extension on the required eye test to await receiptof that equipment. It was Metzger's recollection as wellthat that conversation had occurred prior to his "suspen-sion with pay." Mazurek did not deny either the conversa-tion or its timing.Although Metzger still had not authorized MIOSHA todivulge his name, I have found, supra, that Metzger hadessentially revealed his past and potentially future involve-ment with safety problems outside the Company to Gro-cery Manager Becker after his return to work in late Octo-ber. Indeed, by positions taken in its brief, Respondentwould appear to concede Becker's awareness of the likeli-hood that Metzger was involved in state filings which hadoccurred prior to November 17. Thus, in the absence ofclear and convincing contradictory evidence, I creditMetzger's recollections in this regard. I also find that bothMetzger's followup charge filing and Mazurek's conversa-tion in regard to extension of abatement date for receipt ofequipment had both occurred sometime prior to Novembercompanion to the time granted off for reflection on Metzger's future withthe Company and to Mazurek's relation that he had pressed the questionwith Metzger whehter there was an) misunderstanding between them:And we wanted to leave that meeting .... I know I had to ask Randy.is there anything you don't understand. any questions you have. be-cause upon your return after these two and a half days. you know Iwill want a commitment from you on coming to work every day. per-forming your job responsibilities.: working through your foreman.bringing problems to his attention, so that we can go to work on them13 For example. the copy in evidence had dates of November 12 and 29added to it. lowever. Metzger denied that it was he who had added thedates, and the authorship and significance of the date additions are other-wise unclear of record. Metzger otherwise testified that it was his best recol-lection that he had filed the followup charge prior to his (NoSember 17)suspension with pay.17. Furthermore, from the above and attendant circum-stances of rumors heard by various supervisors that Metz-ger had filed safety complaints with the State, fair infer-ence is that Respondent was also aware that Metzger hadfiled a followup charge (however mistakenly) prior to Re-spondent's second meeting with Metzger about his atten-dance. I note such finding is plausible and consistent withcertain other comments which I find were made by Re-spondent's agents (Soderberg and Mazurek) in that No-vember 17 meeting in asking Metzger to first come to theCompany with his continuing safety concerns.Thus, Metzger testified that in that November 16 meet-ing Soderburg had said that he would appreciate it if Metz-ger would come to him personally with safety problemsrather than going outside the Company to the State. Ac-cording to Metzger, he acknowledged on that occasion alsothat he had mentioned (safety) situations to local manage-ment and only when they did nothing aobut it did he resortto go to the Labor Department. Soderberg did not testify.Although Mazurek testified that the complaints he had re-ceived from MIOSHA never listed Metzger as the sourceof the complaint and that Metzger had never specificallyadvised him that he was responsible for those complaints,Mazurek candidly acknowledged that, from rumor at thistime and an instance of an employee actually remarkingover the public address system that "Randy's done itagain" on an occasion when a MIOSHA inspector waspresent in the distribution center, he was generally aware,even at this time, that Metzger had filed complaints withMIOSHA. Mazurek further related that in one conversa-tion (which I conclude was also probably in the November17 interview) Metzger had mentioned the subject of stateintervention; and that Mazurek (also) had asked Metzgerto bring his complaints to the Company first "as we wouldlike to take care of our problems in house, if we can, whichI feel is a better way of approaching problems." Thus, de-spite the record's clarity that Metzger's wish, as expressedto MIOSHA at all times, was that his name not be di-vulged, I am wholly persuaded by the entire record, and Ifind, that prior to the disciplinary suspensions of Metzgeron November 22-24, Respondent had reason to be wellaware of Metzger's considerable activity in filing safetycomplaints with MIOSHA and, of course, was well awarethat two complaints had resulted in citations being issuedagainst the Respondent.When Metzger returned to work on November 20, heinitially met with Unit Manager Mazurek in the latter'soffice as directed. Also present was Union Steward Pierce.According to Metzger, Mazurek asked him if he still want-ed to work for Meijer. Metzger replied yes. Mazurek thenasked Metzger what he had gotten out of the time he hadbeen granted off by the Company. Metzger replied he hadappreciated the time given off. According to Metzger, Ma-zurek then said, "I hope this will change your attitude oropinion about a lot of things out in the warehouse"; towhich Metzger replied: "Well, if you are referring to anysafety problems that have existed out there, it has notchanged my mind a bit." Metzger did not testify that therewas any further reply made by Mazurek to him at thattime. While Mazurek did not specifically deny that Metz-ger had made the above remark, his version of the earlier386 MEIJER WHOLESALE. INC.interview and context of the November 20 conversationwarrants some further elucidation.According to Mazurek, he felt that in the November 17personal interview with Metzger, which lasted about 2hours, everything had been said that needed to be said,including a warning that Metzger's absences had been suchthat, if they continued, the Company might have to moveon them; that it was a serious matter for the Company andto him as unit manager; and that Metzger had been conse-quently given 2-1/2 days off with pay to reevaluate wheth-er he should continue his employment with the Company.14Mazurek testified that Metzger returned to work on No-vember 20 (a Saturday), since Respondent had its specialholiday (Thanksgiving Day) schedule then in effect. Ac-cording to Mazurek, when Metzger appeared in his officeon that day with Union Steward Pierce, the conversationwas a brief one. Mazurek inquired what Metzger's answerwas and Metzger replied he wanted to return to work. Ma-zurek asked whether his attitude had changed because ofthe concern the Company had exhibited in first talking tohim and giving him 2-1/2 days off to reevaluate his posi-tion. According to Mazurek, Metzger in this conversationexpressly acknowledged that he thought that the Companyhad been very fair with him in giving him the time off withpay to evaluate his position.'5Mazurek also testified thatMetzger's expression of desire to return to work was givenin a positive manner such that it had encouraged Mazurekat the time.Metzger testified to an additional conversation he hadwith Soderberg after he returned to work following his sus-pension with pay at the receiving dock. Soderberg inquiredhow Metzger was and how everything was going as far assafety was concerned. According to Metzger, he repliedthat it was pretty bad, and he wished "you people could dosomething about it." Soderberg asked what he meant andtold Metzger all he had to do was tell him about it. Metzgernoted that Soderberg was located in the Grand Rapidshome office and added that he had stressed certain mattersto local managers and foremen, but they were not doinganything about it. According to Metzger, Soderberg repliedthat he should just come to him about it and added that hewould appreciate it if Metzger would not go to the Stateagain, that he was fully capable of handling any safetysituations. However, Metzger did not testify that hebrought any specific complaint to Soderberg's attention atthis time. The record reveals that on one occasion he didcall Soderberg about a safety matter. The subject matter orresults do not appear of record.14 The discussion was confirmed by a letter which, according to Mazurek,referred to time being given off for Metzger to evaluate management's criti-cisms in regard to his absences, job performance. and general attitude.Metzger denied that Mazurek ever discussed productivity directly with him.The letter itsell was not offered by either party, although Charging Partywas in possession of it. On the other hand, Metzger concedes that severalsupervisors subordinate to Mazurek had earlier discussed his lowered pro-ductivity with him on several occasions; and the record reveals that Mazu-rek had discussed same with the supervisors. Under these circumstances. Icredit Mazurek's testimony that such a letter was sent to Metzger andMazurek's testimony as to its content as well.Is Metzger admitted generally that 2 days off with pay for such evaluationhad been highly unusual; and that he had on one occasion stated to theCompany that it was bending over backwards with him to treat him fairly.e. The events of November 22Having been reassigned to paper hi-lo, Metzger wasworking in the paper section in November. Metzger's es-sential work assignment was to keep replenished three tofour aisles of bins that held paper stock merchanidse thatwould be selected directly by circulating selectors for indi-vidual stores. Metzger testified that about 10:30 p.m. onNovember 22 his hi-lo #81 sprung a hydraulic leak and heroutinely brought it to maintenance to be repaired. Mainte-nance mechanic Gale Klein told Metzger that he was busyworking on another hi-lo and that Metzger would have touse another hi-lo. According to Metzger, he then checkedthree or four other hi-los just outside the maintenance area,where spare operative hi-los were usually kept. Metzgerrelates that he found them all to be defective, as either theirbrakes or horns did not work. On cross-examination, Metz-ger testified that he did not advise Klein at the time that allthe hi-los were in need of repair. Metzger did not recallSupervisor Grandy being called to the maintenance areabut rather that he then had walked to the front loadingdock to report to Grandy the circumstance of no hi-losbeing available and to inquire if Grandy knew where therewas a hi-lo that he could use. According to Metzger. Gran-dy had then told him to use the hi-lo on the dock. Metzgerreplied that he would check it out. According to Metzger,Grandy then told him "don't check it out, just drive it."However, when Metzger checked the hi-lo out he foundthat its brakes also were not working. He reported thatcircumstance to Grandy. Metzger testified that Grandy be-came flustered and angrily told Metzger that he was be-hind on his job that night, anyway, and then sent himhome. Grandy told him that he would be on suspensionuntil Tom Mazurek would call him at 11 a.m. the followingmorning. Metzger reported the suspension to his steward.'On the following day, Mazurek called Metzger and advisedhim that Grandy had reported he was not doing his job theprior evening and that Mazurek was therefore suspendinghim for two (additional) days without pay.Metzger denied that he had regularly had any productiv-ity problems in paper section and asserted that other hi-looperators had only occasionally been assigned to assisthim, and no more so than when others had worked paperstock items. However, on the evening of November 22,Metzger admits that he was way behind in his work. Metz-ger would partly explain that work conditions with the con-sideration of the business that was done [sic]. Thus Metzgertestified that just before Thanksgiving everything movesrapidly, since stores generally order twice their regularamount, and one selector may thus take a whole skid ofpaper product at a time. Metzger asserts there were manyselectors working that night, and the record supports thatas many as 12 selectors were selecting orders in the aisles atone point. Further, the number of selectors in the aislesI, Although the propriet) of such disciplinary action is subject to griev-ance review under the contract. no grievance thereon was subsequentlyfiled. Metzger did file a complaint with MIOSHA alleging that his suspen-sion was because he had filed several complaints with that agency. Therecord reveals that on Apnl 5, 1977, MIOSHA declined to proceed on thebasis that there was insufficient evidence that such was the case387 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(with their carts) tended to appreciably slow down the rc-plenishment process.It is clear from the record, and I find, that it was anunusually busy night. However, on cross-examination,Metzger also testified that he personally had continued tonot move his hi-lo while the forks were in the air becausehe continued to feel it was unsafe. Metzger also concededthat, as a result, it took him longer to do his work than itdid the other hi-lo drivers. Metzger conceded that otheroperators had worked the paper section without the diffi-culty he experienced. Metzger himself attributed the wayhe operated his hi-lo as accounting for one-half of his diffi-culty in keeping up with the replenishment of paper stock.Supervisor Grandy's version of the events of the eveningof November 22 were considerably different than thattersely recalled by Metzger. Thus Grandy testified that itwas about 5 p.m. that he had initially received a call froma selector that the paper bins were getting empty and thatMetzger was not to be found in his section. On his way tothe paper section, Grandy received a similar call from an-other selector. When Grandy arrived in the paper section,he personally observed that several slots were already emp-ty. Grandy called for Metzger and was advised by Metzgerthat he was in the maintenance area. When Grandy arrivedat maintenance, he observed that Metzger was standingaround and that Klein was working on Metzger's hi-o#81. Grandy asked what was wrong. Klein answered thatit was the fork side shift (left and right) and that it wasgoing to take about an hour to fix it. Grandy relates that hethen told Metzger that he had quite a few "outs" and sug-gested that he use one of the other hi-los that were in themaintenance area. According to Grandy, whom under thetotal circumstances I credit, Metzger initially replied thatthose hi-los were old. Grandy replied, "they run," andasked Metzger to try one. Metzger then got on one andsaid the seat brake did not work. According to Grandy,mechanic Klein got on it, and said it worked. However, inthis respect, mechanic Klein does not wholly corroborateGrandy, as Klein recalled that on an occasion when hetried the seat brake for Metzger, he found that there wassome drag but not what it really should have. Metzger didnot recall this incident in the maintenance area. Paradoxi-cally, Metzger had testified that if a seat brake had anydrag it should be considered functional and used.t7Grandyrecalled that he told Metzger to try another. Metzger did.Grandy observed Metzger drive off toward his paper sec-tion and Grandy then returned to his own duties. Sometime later however, Grandy received a call from Klein,who at that point was upset and reported to Grandy thatMetzger had been bringing "hi-los" back in all night. Kleinrequested that Grandy get back there. When Grandy ar-rived, he observed Metzger there with another hi-lo whichhad fluid leaking from a hose. At that point Grandy toldMetzger that he should go to work up at the front dock.Grandy instructed Metzger to use the small hi-lo at thedock to clean pallets out of the trailers. In the interim,17 Seat brakes are designed to keep a hi-lo from moving when unattended.e.g., when left on an Incline of which there were a few in the warehouse. Theseat brake was not designed to operate as a brake for driving. regular brakesbeing provided for this purpose. However, apparently some operators didmisuse the seat brake for the latter purpose.Grandy sent another hi-lo into the paper section to workthat area until lunch. According to Grandy, after lunchMetzger obtained another hi-lo, returned to his paper sec-tion, and again began pulling "outs."Grandy concedes it was an unusually busy night. How-ever, by 1 : 30 p.m. he became aware that there were manyouts in paper section and that, as of that time, because ofthe condition of the paper stock, only 3-4 out of some 25store orders had been completed. He then called Metzgerto the office and suspended him for the evening for failureto do his job. Grandy testified, with employee corrobora-tion, that he had to put four or five hi-lo operators in thepaper section that even to catch up on the "outs." 18 Gran-dy also testified candidly that prior to that evening he wasaware from employee talk that Metzger had filed safetycomplaints. Grandy testified that such filings had nothingto do with his suspension of Metzger on the evening ofNovember 22. Grandy confirmed that in suspending Metz-ger he told Metzger that he was suspended because of thenumber of "outs" in his section and for failure to performhis job. On cross-examination, Grandy acknowledged thathe had also told Metzger that he had caused overtime andwas creating friction with other employees.t9However,Grandy reaffirmed that the reason he sent Metzger homewas the "outs" and his failure to perform his job.Unit Manager Mazuiek substantially corroboratedGrandy. Thus, Mazurek recounted that he received a callfrom Grandy, who reported to him that Metzger just wasnot working that night. Mazurek exclaimed, "Come on...the man just gave me a commitment Saturday. What'sthe problem?" Grandy replied that Metzger was way be-hind in his section: his productivity had not been there;they had a number of outs still to pull; that Metzger wascomplaining about the hi-los, and he had an employee up-set in hi-lo maintenance. Mazurek testified that, on hearingthis, he then instructed Grandy to "send him home"; andto notify Metzger that he was on suspension until Mazurekcalled him at 11 a.m. In the interim, Grandy was instructedto make out a full report of the incident and have it onMazurek's desk in the morning. After reviewing Grandy'sreport, Mazurek first called his home office to advise themthat he had decided to suspend Metzger for 2 days withoutpay. Mazurek then called Metzger and informed him hehad "dropped the ball" after the Company's prior treat-ment of him and now, "I thought it necessary that he take2 days off without pay." 20 Mazurek denied that safety wast Grandy also testified generalli and with equally significant employeecorroboration that he had to put hi-lo assistance in the paper section moreoften with Metzger as the paper hi-lo operator than with others. and alsohad to provide him with assistance more often than he had to with otherhi-lo operators working other bulk items, e.g., cereal.I The friction arose from employees being affected in. or taken awayfrom, the performance of their own jobs Grandy explained further. how-ever. that he could have handled such friction between employees as he hadin other circumstances, but that it had not helped the situation that night.20 In evidence is a copy of Respondent's record of "personnel interview"on this incident given Metzger for "unsatisfactory attitude and/or perfor-mance.'" which provides: "On November 22. 1976 at approximately 12:15a.m. Randy was suspended for failure to perform his job (creating frictionbetween employees and causing overtime). Because of this Randy was given2 days off without pay. which was Wednesday. November 23 and Thursday.November 24. 1976. If this problem should persist it could lead to furtherdiscipline up to and including termination." The disciplinary report was388 MEIJER WHOLESALE, INC.mentioned by Grandy in his report of Metzger's nonperfor-mance of work and asserts also that Metzger's activity insafety matters had nothing to do with his suspension. Ma-zurek testified that it was his overall opinion that Metzgerwas a good employee, but that essentially on that evening itwas apparent to him that Metzger had made up his mindthat busy evening not to do the job he was capable ofdoing for his supervisor. According to Mazurek, after thisdisciplinary measure and warning and up until he quit inMay 1977, they had no further problems with Metzger in theregular performance of his work.There was other and appreciable evidence from employ-ees that was substantially supportive of Respondent's over-all evaluation of Metzger's work performance that evening.Thus, hi-lo operator Don Adams, a witness called by Gen-eral Counsel, testified that he had worked paper aisles be-fore; that at times it was difficult to keep up the papersection; that he had on occasion required assistance of an-other hi-lo operator in a busy period. However, Adams didnot know that four or five hi-lo operators had been used inthe paper aisles that evening; and I find that Adams' fur-ther testimony was revealingly significant when he testifiedthat if that many had to be used, "I would say somethingwas wrong." Hi-lo operator Lawrence Efting, also subpe-naed by General Counsel, when called by Respondent tes-tified that he had been sent after supper (thus after 9 p.m.)into the paper section to help out, and that on one occasionhe had observed Metzger over a 5-minute period goingback and forward in the aisles as if "hiding" from someoneand that there was no reasonable work explanation forMetzger's observed actions at the time. Efting also testifiedcredibly that he had previously been called in to assistMetzger in bulk paper much more often than he had theoperator in bulk cereal. Hi-lo operator Herman McElwee,similarly called by Respondent, testified that while work-ing quad-3 he had observed Metzger off and on over a15-minute period that evening, and, for a significant pe-riod, he had observed Metzger without any product. Mc-Elwee also testified that Metzger was not pulling productthat evening the way other hi-lo operators were.Metzger testified that he was not aware that Grandy hadbeen called to maintenance by mechanic Klein because ofhis presence in that area. However, mechanic Klein cor-roborated Grandy in this respect, as well: which is themore significant because he had never had occasion to callhim before. While I have noted some variances in Klein'srecollections as to Metzger's actions that evening in themaintenance area, as compared with Grandy's recollec-tions, nonetheless his testimony is essentially supportive ofGrandy, and not Metzger. Indeed, Klein's recollectionssupport more definitive findings that Metzger was in thearea "killing time" and interfering with Klein's work, e.g.,talking to Klein to the point where Klein personally felt hehad to call Grandy to get Metzger out of his way on a busyevening. Finally, I note McElwee's testimony when calledas a rebuttal witness that when hc was sent to the papersection to pull "outs" shortly after Metzger had been senthome that he had directly asked Grandy why he had sentsigned hy Supervls,or (r;and,. a.pproved h, Maiurek, and hore (witness)signature of Union Steward PierceMetzger home. Grandy replied to MicElwee on that occa-sion that "he was tired of Randy messing around."f. Metzger's third (postdiscipline) safety complaintOn December 20, Metzger filed still a third complaintwith MIOSHA covering several matters, notably includinga claim that most of the lift trucks' parking brakes did notwork; and, significantly, Metzger reraised the matter of hi-los being operated again with forklifts raised in an unsafemanner. Metzger charged that there was a lack of concernby lower management and claimed that the "original situa-tion still existed." These matters were investigated Decem-ber 22 (thus, similarly, shortly before a holiday). A thirdcitation issued from MIOSHA finding that some 7 of the16-18 hi-los had apparent defective seat brakes, includingMetzger's regular hi-lo #81. The citation prohibited theuse of trucks with brakes that did not perform their func-tion. Significantly, there was again no citation in regard tosecond shift operation of hi-los in the warehouse, e.g., withforks raised. Finally, Metzger himself testified on cross-examination that Soderberg, Mazurek, and Becker hadeach always told him that the Company was interested insafety and that Mazurek had never specifically told Metz-ger to change his attitude about safety. As noted, Metzgerwas not subjected to any disciplinary action following No-vember 24.Analysis, Conclusions, and FindingsGeneral Counsel contends that Metzger's filing of safetycomplaints with MIOSHA and oral safety complaints reg-istered with his supervisors constituted protected concertedactivity. General Counsel argues that these various safetycomplaints should be concluded as involving protectedconcerted activity because, although in part benefitingMetzger personally, they also had as their end an improve-ment of safety conditions for all employees. Thus, the Gen-eral Counsel contends for the applicability of the Board'sholding in Alleluia Cushion Co., Inc., 221 NLRB 999(1975),to Metzger's continued efforts to enforce statutoryMIOSHA provisions regulating occupational safety for thebenefit of all employees. General Counsel contends thatMetzger's actions may properly be viewed as an attempt toenforce the contract's provisions for Employer-Union co-operation in safety matters, and thus the Board's holding inRoadwav Express, Inc., 217 NLRB 278 (1975), is to bedeemed equally applicable. In that connection, GeneralCounsel argues that the Act's protection is not dependenton the merit of the contractual claim that is advanced oron whether the employee expressly referred to the applica-ble contract or is even aware of its existence, citing JohnSexton & Co., a Division of Beatrice Food Co., 217 NLRB 80(1975); The Singer Company, Climate Control Division, 198NLRB 870, fn. 5 (1972). It appears that General Counselalso urges that a showing of concerted activity be made outas well in regard to the direct means employed in pursuit ofsafety complaints, in that General Counsel specificallynotes it as being significant that Metzger was joined in hisMIOSHA action by Union Steward Pierce. General Coun-sel argues that Respondent's management and immediate389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors were well aware of Metzger's continuing in-volvement in various safety concerns and that on the veryday of his suspension Metzger is to be viewed as essentiallyprotesting unsafe working conditions in his refusal to usehi-los with defective brakes, horns, or lights. Thus, the con-clusion is warranted, so argues the General Counsel, thatMetzger's continuing concern for safety, evidenced againthat evening, was the real reason that he was suspended.General Counsel argues that at least it is thereby shownthat Metzger's continuing safety pursuit was "one reason"for his suspension, and need not be shown to be the "onlyreason," under Board and court holdings as noted inN.L.R.B. v. Whitin Machine Works, 204 F.2d 883, 885 (IstCir. 1953), and other similar cases cited. Finally, GeneralCounsel notes that since the alleged violation of the Actherein is of Section 8(a)(1), that motivation is not an indis-pensable element. Accordingly, it is General Counsel'scontention that since the disciplinary action herein neces-sarily must be viewed as arising, at least in part, out ofprotected activity, Respondent's discipline therefor, to thatextent, necessarily tended to interfere with that free exer-cise of protected employee rights, Litton Dental Products,221 NLRB 700 fn. 2; N.L. R.B. v. Great Dane Trailer's, Inc.,388 U.S. 26 (1967). General Counsel thus argues that Sec-tion 8(a)(1) has necessarily been violated irrespective ofRespondent's actual motive in meting out the disciplines ofNovember 22-24. The Cooper Thermometer Company, 154NLRB 502, 503, fn. 2 (1965).In contrast, Respondent contends that General Counselhas failed to meet his burden of establishing that Metzger'saction (1) was "concerted protected activity" rather thanindividual unprotected action or was action that may beproperly viewed as action taken to effect terms of the con-tract because of the contract's only general provision onsafety cooperation; and (2) has wholly failed to establish inany event that the November 22-24 suspensions were animproper interference with such protected rights ratherthan appropriate and warranted disciplinary action in re-sponse to a clearly evidenced failure on Metzger's part toperform his job that evening and, thus, disciplinary actionthat was warranted independently of any concerted activi-ty consideration, Erie Strayer Company, 213 NLRB 344(1974). While I view Respondent's first contention as un-persuasive, I find myself in agreement with Respondent'ssecond contention on the basis of my assessment of theweight and thrust of the entire record evidence before merelating to that disciplinary suspension.Thus, I initially find that the case for presence of con-certed activity is sufficiently made out herein both as toemployee purpose or ends intended, viz, establishment ofsafe operating conditions of hi-los in a warehouse areaworked not only by Metzger but by other employees, andon the basis of means employed, viz, the joint action ofMetzger and Steward Pierce in enlisting the aid ofMIOSHA, an agency lawfully charged with certain en-forcement responsibilities in the safety area. Generally, itwould seem that a showing of engagement in protectedconcerted activity under the Act is made out in a showingof an employee's pursuit of safety objects or ends, eitherthrough an attempted enlistment of the aid of a statutoryagency charged with that responsibility (with demonstratedor implied consent of other employees) or by circumstanc-es reasonably amounting to an effort by the employer toenforce or implement claims in furtherance of rights underexisting contractual provisions in which other unit employ-ees may be presumed to have a concerted interest, or byother direct (concerted) means employed, e.g., direct jointemployee action. The case for statutory concerted activityis, in my view, made out. Here, Metzger's enlistment ofMIOSHA for review of certain questioned safety consider-ations in employees' working conditions and Respondent'sgeneral awareness of same is indisputable. The Board inconsidering an employee's action taken pursuant toCalifornia's Occupational and Safety Act in Alleluia Cush-ion Co., supra at 1000, has pointed out:It would be incongruous with the public policy enun-ciated in such occupational safety legislation (i.e.. toprovide sate and healthful working conditions and topreserve the nation's human resources) to presumethat, absent an outward manifestation of support,Henley's fellow employees did not agree with his ef-forts to secure compliance with the statutory obliga-tions imposed on Respondent for their benefit. Rath-er, since minimum safe and healthful employmentconditions for the protection and well-being of em-ployees have been legislatively declared to be in theoverall public interest, the consent and concert of actionemanates from the mere assertion of such statutoryrights. [Emphasis supplied.] Accordingly, where anemployee speaks up and seeks to enforce statutoryprovisions relating to occupational safety designed forthe benefit of all employees, in the absence of anyevidence that fellow employees disavow such repre-sentation, we will find an implied consent thereto anddeem such activity to be concerted.Metzger's complaints in their scope clearly extended be-yond considerations of his personal safety, and his object,even on this record convincingly establishing personal con-cern, must be viewed as reasonably encompassing, as well,the well-being of his fellow employees. To be sure, asraised by Employer, there is some direct evidence of a lackof such concern by certain individual hi-lo operators andindeed a (general) admission by Metzger of seeming "totallack of concern" by his fellow employees in his efforts. Butgeneralized statements of an individual charging party arenot of such a nature as to compel the factfinder to suchconclusion, where other credible evidence conflicts andpervasively reveals that the admission is to be regarded, atworst, as overgeneralized and improvidently made. Here,Metzger was indisputably joined in his action by UnionSteward Pierce. This fact is evidenced both by Metzger'suncontradicted testimony and by Pierce's act of signing theinitial complaint filed with MIOSHA. Furthermore, indoing so, Pierce identified himself as a union steward.Moreover, the record reveals that the steward joined insuch action after discouraging Metzger from following ex-isting grievance procedures because the steward believedthat the joint cooperation provision contained in the con-tract (whether mistaken in such view or not) was too gener-alized in nature, and, thus, not to be deemed likely to resultin bringing about any definitive safe "working condition"390 MEIJER WHOLESALE, INC.result desired. Consequently, the conclusion is warrantedthat Steward Pierce joined in Metzger's alternative effort tohave the safety conditions of second-shift operations re-viewed by the state agency entrusted with such responsibil-ity, in this instance, on the more specific public level. I donot read the Board's holding in Alleluia Cushion, supra, asextinguishing an otherwise protected concernted right bypresence of some evidence that some employees, or evenmost, may, at the time, not have been similarly motivatedor concerned, or even share any interest as the petitioningemployees. Rather, it would appear that the Board therewas setting forth a condition wherein implied consent withsafety concerns being processed might be viewed as pres-ent, noting such was conditional on the absence of other"manifestation of support." In my view, General Counselsufficiently meets his burden of establishing protected con-certed activity in establishing direct and specific concert ofaction by at least some other employees, however minimalsuch may be.2Nonetheless, I also conclude and find that the GeneralCounsel's evidence has otherwise failed to predominate inshowing, and thus wholly failed to persuade me, that Re-spondent's suspension of Metzger on November 22-24 wasbecause he had earlier registered or continued his pursuitof safety concerns (either with MIOSHA or with his super-visors). Thus, apart from a consideration of the presentcase (as one of certain cases), where Respondent's motiveis unlawful and revealed, General Counsel otherwise failedin his burden to establish that Respondent's disciplinaryaction tended to interfere with Metzger's exercise of a pro-tected right. I do not find that the discipline arose inextri-cably out of a continuing exercise of a protected right thatevening, in the face of supporting and convincing evidencethat the disciplinary action was one reasonably deemedwarranted and appropriately taken by Respondent inde-pendently thereof, and for a clearly discernible failure onthe part of Metzger to properly perform his job that eve-ning, with but collateral undesired effects of having gener-ated some friction with coworkers and needlessly causedsome measure of increased overtime to Respondent.222l In my view, two employees are enough. There was no evidence to con-tradict Metzger's testimony that his subsequent complaints met with Stew-ard Pierce's approval. Thus. I would find that Pierce's Joining in Metzger'ssafety efforts, even if to be regarded as no more than as an individualemployee, is itself sufficient, apart from considerations of what appears tome to be reasonable inference that Plerce's action was in actuality indicativeof significant unit employee safety interests by virtue of his signing as stew-ard. This inference seems particularly warranted herein where, as noted. thesteward had evaluated the contractual right and then had discouraged an,effort by Metzger to enforce contractual provisions by aailable grie.anceprocesses. In the latter connection, and because of the abo'e unique circum-stances of the steward's discouragement of Metzger's using the grie.anceprocess. I am not persuaded by General Counsel's arguments for the appli-cability of the Board's holding in Roadvii Expresr. Inc. supra. on the factsof this case, concluding as I do that these employees had consciousI, electednot to proceed under the terms of the existing contract and, thus. are not Iobe concluded as in fact insisting on contractual rights That the Respondenlmay not have been aware of the stewvard's inolsemenl in the IO10SHAaction is not controlling on the determination of whether there was erlplo,-ee engagement in protected concerted activits within the meaning o.f Sec8(al I of the Act.2 1 have not overlooked the conflicting esidentiarN circumstance thatGrandy testified that a number of coworkers of Metzger (naming fie suchemployees) had complained to Grands that evening about Met.ger's lack ofFor a significant time, Metzger had had productionproblems stemming in considerable measure from his per-sonally instituted procedure in refusing to operate his hi-lowith forks raised at all, which has never been required byMIOSHA rulings. As cogently pointed out by Respondent,the record evidence before me is clear and convincing thatMetzger was way behind in his work performance the eve-ning of November 22. Indeed, it appears so, to the pointwhere a previously unheard-of amount of hi-lo assistancewas required in his section to complete the night's work.Nor can I conclude on this record that Metzger was behindprimarily due to the unavailability of properly functioning(safe) hi-los, or even solely because of his personal methodof operating a hi-lo. Thus, a number of different coworkersof Metzger have established beyond any real questioningthat "something was wrong" in Metzger's work perfor-mance in his section that evening; that Metzger was awayfrom his section "killing time" rather than working as heshould have been; that Metzger was actually reported toShift Manager Grandy as having interfered with the workof others on a busy evening; that when Metzger did workthe aisles, he was not pulling product like other hi-lo opera-tors; rather, at a time when there were many "outs" in hissection he was observed driving the hi-lo as if "hiding":and was observed operating in the aisles otherwise in amanner that could not be explained reasonably as in per-formance of his regular work. Thus, there is significant evi-dence fully supportive of the conclusion independentlyreached by Shift Manager Grandy, viz, that Metzger wassimply and unacceptably "messing around" that busy eve-ning, for which he was accordingly disciplined, as assertedby that supervisor for failure to perform his job. The factthat such conduct occurred following on the heels of therecent November 17 serious and fair warning given Metz-ger (at least relating to the necessity of his regular atten-dance to perform his work), a matter I note which wasitself not alleged to have been one accomplished in anyway in violation of the Act, only strengthens Respondent'scase for the propriety of Unit Manager Mazurek authoriz-ing Grandy's disciplinary action that evening and the sub-producilits and about having to do his work and that General Counsel hasintroduced some cointradicring testimon) of employees Efting and McEI-wee To the extent Efting's and McElwee's testimony is inconsistent withGrands's recollection. I credit employees Efting and McElwee. However.On the status of this entire record. a further conclusion that there were nosuch emplosee complaints that esening would be in m? view wholl? un-sound (;randN's testimon, of earl) calls by selectors that evening complain-ing about the status of the paper section and his own observances are un-contradicted Grand!'s testimony of receiving such complaint fromemplo)ees other than Efting and McEIwee remains uncontradicted. Metz-ger has conceded that he had discussions with employees about the effectsof his lowered productivits in earlier months (Grandy's testimony that cer-tain hi-li operators registered such complaints is not inherently implausibletestimony Rather. to the contrars. that some employees would express adlscntenil oser being taken off their orn Jihs Ln a busy evening to performMetzger's functions In paper section is. to me, inherently plausible. In anseent, I note that this discontent was not the reason that Shift ManagerGrands sent Metzger home Similarly with regard to the reference toMetzger's causing additional *r;ertime. I conclude that there is supxport forsame from the e'idence tof extraordinars depletion of stock. the low figureof filled orders, and the unusual number of hi-lo operators required to bedispatched to his section. Grands's claim of increased oertime Is thus sup-ported and plausible on this record. howeser difficult the degree of suchmight be to assess because of the likelihh,d that there would have beensome overtime requirement due to the normal prehohlidas business increase391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsequent layoff without pay for the next 2 days. There is nodirect evidence that Respondent had ever warned Metzgerabout his safety efforts. Given such circumstances denot-ing deficient work performance, coupled with the consider-ation of the nature of the discipline actually meted out, Icannot conclude that Metzger's concerted activity (earlieror that evening) was a substantial or precipitating factor inthe suspensions for apparent misconduct in Metzger's fail-ure to properly perform his work that evening. Eric StrayerCompany, supra at 345. General Counsel's evidence ofMetzger's concern for driving safe hi-los that evening(however genuine and protected) simply is insufficient inmy view to explain or ameliorate the evidence from hissupervisors and coworkers of his other improper conductthat evening, and, thus, fails to predominate or persuademe that Metzger was disciplined that evening because ofcircumstances connoting continuing safety emphasis on hispart rather than as asserted by the Employer because, forwhatever reason, Metzger had elected to fail to satisfac-torily perform his job in the fashion that he was capable ofdoing, and which management had a right to expect ofhim, as it did of all employees, on an admittedly very busyevening. To be sure, there is evidence that Respondent'sagents, particularly its safety director, Soderberg, and unitmanager, Mazurek, made requests that Metzger bringsafety problems initially to the Company. In the context ofthis case, there is no evidence to warrant a conclusion thatsuch remarks contained sinister or otherwise veiled threat-ening overtones. To the contrary, under the circumstancesof this case, such requests appear to have been no morethan reasonable employer requests on matters of expressedjoint interest and such as would serve to avoid misunder-standings such as occurred with regard to the followupcharge. I thus find that there is insufficient evidence thatRespondent's suspension of Metzger on the evening of No-vember 22 and the additional suspension (layoff) of Metz-ger for 2 additional days on November 23 and 24 wereaccomplished because Metzger had engaged in and contin-ued to engage in protected concerted activity, or that thesame may appropriately be concluded to have constitutedan interference with employee rights guaranteed by Section7 of the Act, in violation of Section 8(a)(l) of the Act.Accordingly, I shall recommend that the complaint hereinbe dismissed in its entirety.CONCLUSIONS OF LAW1. Respondent is, and at all times material herein hasbeen, an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The General Counsel has failed to prove by a prepon-derance of the evidence in the allegations in the complaintthat the Respondent violated Section 8(a)(1) of the Act inthe suspensions of employee Randall Metzger on Novem-ber 22-24, 1976.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 23The complaint should be, and it hereby is, dismissed inits entirety.l In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings. conclusions. and Order, and all objections thereto shall bedeemed waived for all purposes.392